tif the Court.
The question in this ease is, whether evidence of a particular custom or usage can he given in evidence to control a general law.
The general law applicable to the commercial world, ‘ that owners of vessels are answerable for the contracts and conduct of their masters, when acting whir,., -he Scope of their authority, must be admitted. I But as it is a principie, that the general common law may be, and in many instances is, controlled by special custom; so the general commercial law may, by the same reason, be controlled by a special local usas» . so far as that usage extends; which, will operate upon all contracts of this nature, made in view of, or with reference to, such usage. \
We are, therefore, of opinion, that the evidence offered to prove the particular usage in this case was ad» missible.
New trial not to be granted.